



Exhibit 10.4
OMNIBUS CONSENT, WAIVER AND AMENDMENT


This OMNIBUS CONSENT, WAIVER AND AMENDMENT (this “Consent”) is dated as of June
11, 2019 and is entered into by and among HORIZON GLOBAL CORPORATION, a Delaware
corporation (“Borrower”), the other Loan Parties party hereto, the financial
institutions party to this Consent as Lenders, and JPMORGAN CHASE BANK, N.A., in
its capacity as administrative agent and collateral agent (“Agent”).
RECITALS
WHEREAS, the Borrower, the other Loan Parties party hereto, the Agent and the
Lenders have entered into that certain Term Loan Credit Agreement, dated as of
June 30, 2015 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower and the other Loan Parties have requested that the Agent
and Lenders consent to the dissolution and liquidation of certain Subsidiaries
identified on Schedule 1 attached hereto subject to the terms and conditions set
forth below (the “Proposed Reorganization”);
WHEREAS, subject to the terms of this Consent, the Agent and Required Lenders
have agreed to consent to the Proposed Reorganization;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Consent, and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Consent have
the respective meanings set forth in the Credit Agreement.
ARTICLE II
RECITALS


The foregoing Recitals are hereby made as part of this Consent.
ARTICLE III
LIMITED CONSENT UNDER THE LOAN AGREEMENT
3.01Limited Consent.
(a)The Loan Parties hereby acknowledge that the Proposed Reorganization is not
permitted under Section 6.03 of the Credit Agreement. The Loan Parties have
therefore requested that the Agent and Lenders consent to the consummation of
the Proposed Reorganization. Subject to the occurrence of the Consent Effective
Date, the Agent and the Required Lenders party hereto hereby consent to the
consummation of the Proposed Reorganization and waive any Events of Default that
would have otherwise resulted therefrom so long as (i) the assets, if any, of
the entities listed on Schedule 1, shall be distributed or otherwise transferred
to a Loan Party that is not listed on Schedule 1; and (ii) the Borrower shall
deliver to the Agent, as soon as available, and in any event not later than the
next monthly financial statements due under Section 5.01(k) of the Credit
Agreement after giving effect to any portion of the Proposed Reorganization, an
updated organization chart which accurately shows the Borrower and Loan Parties
after giving effect to implementing all or any portion of the Proposed
Reorganization.
(b)The consents in this Section 3.01 shall be effective only to the extent
specifically set forth herein and shall not (i) be construed as a waiver of any
breach, Default or Event of Default nor as a waiver of any breach, Default or
Event of Default of which the Agent and the Lenders have not been informed by
the Loan Parties, (ii) affect the right of the Agent or the Lenders to demand
compliance by the Loan Parties with all terms and conditions of the Loan
Documents, except as specifically waived by this Consent, (iii) be deemed a
waiver or consent to of any transaction or future action on the part of any Loan
Party requiring the Agent’s or any Lender’s consent or approval under the Loan
Documents, other than as expressly set forth herein, or (iv) except as consented
to hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Agent’s or the Lenders’ exercise of any rights or remedies under the
Loan Agreement or any other Loan Document, whether arising as a consequence of
any Default or Event of Default which may now exist or otherwise, all such
rights and remedies hereby being expressly reserved.




--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Each Loan Party hereby represents and warrants to each Lender and the Agent, as
of the date hereof and as of the Consent Effective Date, as follows:
4.01Authority. The execution, delivery and performance by such Loan Party of
this Consent, and the transactions contemplated hereby or thereby, have been
duly authorized by all necessary action, and this Consent is a legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
4.02Representations and Warranties. Each representation and warranty of such
Loan Party in the Loan Documents is true and correct as of the date hereof,
after giving effect to this Consent (except for representations and warranties
that expressly relate to an earlier date and except for the representations and
warranties set forth in Section 3.04(d) {No Material Adverse Change} and Section
3.15 {Solvency} of the Loan Agreement).
4.03Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Loan Party of this Consent (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, (b) will not violate any Applicable Law or regulation or
the charter, by-laws or other organizational documents of any Loan Party or any
Subsidiary of any Loan Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary of any Loan Party or
their assets, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any Subsidiary of any Loan Party , except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary of any Loan Party, except Liens created under the Loan Documents and
Liens permitted by Section 6.02 of the Loan Agreement, and (e) do not require
any acknowledgement, agreement or consent under any indenture, agreement or
other instrument binding upon any Loan Party or any Subsidiary of any Loan Party
or their assets, except for such acknowledgements, agreements and consents as
have been obtained or made and are in full force and effect, and such
acknowledgements, agreements or consents the failure of which to obtain could
not reasonably be expected to result in a Material Adverse Effect.
4.04No Defaults. No Default or Event of Default has occurred and is continuing.
4.05Beneficial Ownership Certification. As of the date hereof, the information
included in the Beneficial Ownership Certification (as defined in the Loan
Agreement after giving effect to this Consent), if applicable, is true and
correct in all respects.
4.06Best Interest of the Borrower. That the Proposed Reorganization is in the
best interests of the Loan Parties and is not materially disadvantageous to the
Lenders.
ARTICLE V
[RESERVED]


ARTICLE VI
CONDITIONS PRECEDENT AND FURTHER ACTIONS


6.01Conditions Precedent. The limited consent and waiver in Article III shall be
deemed effective as of the date first set forth above when each of the following
conditions precedent have been satisfied in form and substance satisfactory to
the Agent and its counsel (such date, the “Consent Effective Date”):
(a)The Agent shall have received duly executed counterparts of this Consent
which, when taken together, bear the authorized signatures of the Loan Parties,
the Agent and the Required Lenders;
(b)The Agent shall have received fully executed consents from each of the
required lenders under the ABL Credit Agreement and Junior Credit Agreement
approving the Proposed Reorganization on such terms and conditions as Agent
shall approve; and
(c)The Borrower shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Consent
Effective Date shall be limited to such legal fees as to which Borrower have
received a summary invoice) owed to and/or incurred by the Agent in connection
with this Consent.
6.02Further Actions. Each of the Loan Parties to this Consent agrees that at any
time and from time to time upon the written request of the Agent, it will
execute and deliver such further documents and do such further acts and things
as the Agent may reasonably request in order to effect the purposes of this
Consent.


2

--------------------------------------------------------------------------------





ARTICLE VII
REAFFIRMATION
Each Loan Party hereby (i) acknowledges and consents to this Consent; (ii)
reaffirms its obligations under the Guarantees, the Security Documents and the
other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to the
Security Documents; and (iv) confirms that the Guarantees, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Consent, such Guarantor hereby confirms that it understands and
agrees that the Agent and the Lenders have no duty to so notify such Guarantor
or any other guarantor or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transaction, past or future.
ARTICLE VIII
MISCELLANEOUS
8.01Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Loan Parties, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Loan
Parties include, without limitation, their respective receivers, trustees, and
debtors-in-possession.
8.02Further Assurances. Each Loan Party party hereto hereby agrees from time to
time, as and when requested by the Agent or any Lender, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Consent and the other Loan Documents.
8.03Loan Document. This Consent shall be deemed to be a “Loan Document” for all
purposes under the Credit Agreement.
8.04Governing Law. THIS CONSENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.
8.05Consent to Forum.
(a)Forum. EACH LOAN PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.09 OF THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY PROCEEDING OF ANY
SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.
(b)Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Loan Party
(other than a Mexican Domiciled Grantor) in any other court, nor limit the right
of any party to serve process in any other manner permitted by Applicable Law
(except with respect to service of process to Mexican Domiciled Grantors).
Nothing in this Consent shall be deemed to preclude enforcement by Agent or any
Security Trustee of any judgment or order obtained in any forum or jurisdiction.
Final judgment against a Loan Party in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Loan Party is domiciled, by suit on the judgment.
(c)Each Mexican Domiciled Grantors waives any right to any jurisdiction (other
than as provided under Section 8.04 above and this Section 8.05) to which they
may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Grantors, and waives any objection to those courts on
the ground of venue or forum non conveniens.
8.06Severability. Wherever possible, each provision of this Consent shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Consent shall
remain in full force and effect.
8.07Entire Agreement. Time is of the essence of this Consent. This Consent
constitutes the entire contract among the parties relating to the subject matter
hereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.


3

--------------------------------------------------------------------------------





8.08Execution in Counterparts. This Consent may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Consent shall become effective on the
Consent Effective Date. Delivery of a signature page of this Consent by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
8.09Costs and Expenses. The Borrower agrees to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Consent.
8.10Reference to and Effect upon the Loan Documents. The Credit Agreement and
the other Loan Documents shall continue in full force and effect in accordance
with the provisions thereof, and are hereby ratified and confirmed. In each case
except as expressly provided in this Consent, the execution, delivery and
effectiveness of this Consent shall not operate as a waiver of any right, power
or remedy of Agent or any Lender under any of the Loan Documents, nor constitute
a waiver or amendment of any provision of any of the Loan Documents. Upon the
effectiveness of this Consent, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended hereby.
8.11Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.


Balance of Page Intentionally Left Blank
Signature Pages Follow












4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Consent and the parties have delivered this Consent, each as of the day and
year first written above.
 
LOAN PARTIES:


HORIZON GLOBAL CORPORATION,
a Delaware corporation


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: General Counsel, Chief Compliance Officer and Corporate Secretary


 
HORIZON GLOBAL AMERICAS INC.,
a Delaware corporation




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary
 


CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON GLOBAL COMPANY LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary





HORIZON INTERNATIONAL HOLDINGS LLC,
a Delaware limited liability company
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary






5

--------------------------------------------------------------------------------





CEQUENT NEDERLAND HOLDINGS B.V.,
a company formed under the laws of the Netherlands
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




CEQUENT MEXICO HOLDINGS B.V.,
a company formed under the laws of the Netherlands
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de
C.V., a limited liability company formed under the laws of Mexico


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON GLOBAL DIGITAL LIMITED,a company incorporated in
England and Wales with company number 10932461




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA UK LIMITED, a company incorporated in England and
Wales with company number 05569242




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HORIZON GLOBAL EUROPEAN HOLDINGS LIMITED, a company
incorporated in England and Wales with company number 08480228




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




6

--------------------------------------------------------------------------------









C.P. WITTER LIMITED, a company incorporated in England and Wales
with company number 01362420




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


TEIJS HOLDING B.V., a Dutch private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TEIJS B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA HOLDING B.V., a Dutch private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA INVESTOR B.V., a Dutch private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA INNOVATION B.V., a Dutch private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory




HORIZON SOURCING B.V., a Dutch private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory




7

--------------------------------------------------------------------------------





CEQUENT BRAZIL HOLDINGS COOPERATIEF W.A., a Dutch
cooperative with statutory liability (coöperatie met wettelijke
aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


HGHK SERVICES C.V., a Dutch limited partnership (commanditaire
ennootschap)


Represented by its general partner:
Horizon Euro Finance


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HG GERMANY HOLDINGS GMBH, a limited liability company
incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE HOLDING GMBH, a limited liability
company incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE GMBH, a limited liability company
incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HENRICHS BETEILIGUNGSGESELLSCHAFT MBH, a limited
liability company incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE BETEILIGUNGSGESELLSCHAFT
MBH, a limited liability company incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




8

--------------------------------------------------------------------------------







HORIZON GLOBAL GERMANY GMBH, a limited liability company
incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




WESTFALIA AMERICAN HITCH, INC.,
a Delaware corporation




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON REAL FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON GBP FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON SOURCING HOLDINGS LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




HORIZON EURO FINANCE LLC,
a Delaware limited liability company


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary






9

--------------------------------------------------------------------------------





 
AGENT:


JPMORGAN CHASE BANK, N.A.,
as Agent




By: /s/ Krys Szremski
Name: Krys Szremski
Title: Executive Director





 
LAPETUS CAPITAL II LLC,
as a Lender




By: /s/ Neil Mahajan
Name: Neil Mahajan
Title: Authorized Signatory




 
LAPETUS CAPITAL III LLC,
as a Lender




By: /s/ Neil Mahajan
Name: Neil Mahajan
Title: Authorized Signatory
 
COMMONWEALTH LAND TITLE INSURANCE COMPANY,
 as a Lender




By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: Authorized Signatory
 
FIDELITY NATIONAL TITLE INSURANCE COMPANY, as a Lender




By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: Authorized Signatory
 
NEWPORT GLOBAL OPPORTUNITIES FUND I-A LP,
as a Lender




By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: Chief Operating Officer
 
NEWPORT GLOBAL CREDIT FUND (MASTER) LP,
as a Lender




By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: Chief Operating Officer













10

--------------------------------------------------------------------------------





 
KCOF Management VIII, L.L.C.,
as a Lender




By: /s/ Albert Scheer
Name: Albert Scheer
Title:Vice President


 
Crown Point CLO II Ltd.
Crown Point CLO III, Ltd.,
as a Lender




By: /s/ Sajedur Rahman
Name: Sajedur Rahman
Title: Authorized Signatory


 
CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP,
as a Lender




By: /s/ John Barrett
Name: John Barrett
Title:Authorized Signatory


 
CORRE OPPORTUNITIES II MASTER FUND, LP,
as a Lender




By: /s/ John Barrett
Name: John Barrett
Title:Authorized Signatory


 
CORRE HORIZON FUND, LP,
as a Lender




By: /s/ John Barrett
Name: John Barrett
Title:Authorized Signatory





11

--------------------------------------------------------------------------------





 
ATRIUM VIII
MADISON PARK FUNDING X, LTD.
MADISON PARK FUNDING XI, LTD.
MADISON PARK FUNDING XII, LTD.
MADISON PARK FUNDING XIII, LTD.
MADISON PARK FUNDING XIV, LTD.
MADISON PARK FUNDING XV, LTD.
MADISON PARK FUNDING XVI, LTD.
MADISON PARK FUNDING XVII, LTD.
MADISON PARK FUNDING XVIII, LTD.
MADISON PARK FUNDING XX, LTD.
MADISON PARK FUNDING XXI, LTD.
MADISON PARK FUNDING XXII, LTD.
MADISON PARK FUNDING XL, LTD.
MADISON PARK FUNDING XLI, LTD.
MADISON PARK FUNDING XLIII, LTD.
ONE ELEVEN FUNDING I, LTD.
ONE ELEVEN FUNDING II, LTD.


By: Credit Suisse Asset Management, LLC, as portfolio manager


BENTHAM HIGH YIELD FUND


By: Credit Suisse Asset Management, LLC as agent (sub-advisor) for Challenger
Investment Services Limited, the Responsible Entity for Bentham High Yield Fund


CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
CREDIT SUISSE STRATEGIC INCOME FUND


By: Credit Suisse Management, LLC, as investment advisor


THE CITY OF NEW YORK GROUP TRUST


By: Credit Suisse Management, LLC, as its manager


as Lenders




By: /s/ Thomas Flannery
Name: Thomas Flannery
Title: Managing Director





12

--------------------------------------------------------------------------------





 
CREDIT SUISSE NOVA (LUX)


By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management
Limited, each as a Co-Investment Adviser to Credit Suisse Fund Management S.A.,
management company for Credit Suisse Nova (Lux)


MADISON PARK FUNDING XIX, LTD.
MADISON PARK FUNDING XXIII, LTD.
MADISON PARK FUNDING XXIV, LTD.
MADISON PARK FUNDING XXV, LTD.


By: Credit Suisse Asset Management, LLC, as collateral manager


DOLLAR SENIOR LOAN FUND, LTD. DOLLAR SENIOR LOAN FUND II, LTD. By Credit Suisse
Asset Management, LLC, as investment manager


DAVINCI REINSURANCE LTD.


By: Credit Suisse Asset Management, LLC, as investment manager for DaVinci
Reinsurance Holdings, Ltd., the owner of DaVinci Reinsurance Ltd.


KP FIXED INCOME FUND


By: Credit Suisse Asset Management, LLC, as Sub-Adviser for Callan Associates
Inc., the Adviser for the KP Funds, the Trust for KP Fixed Income Fund


as Lenders




By: /s/ Thomas Flannery
Name: Thomas Flannery
Title: Managing Director







13

--------------------------------------------------------------------------------





SCHEDULE 1


The following entities will be dissolved and liquidated:


1.
Horizon Sourcing B.V., a Dutch private limited liability company

2.
Horizon Sourcing Holdings LLC, a Delaware limited liability company

3.
HGHK Services C.V., a Dutch limited partnership

4.
Westfalia American Hitch Inc., a Delaware corporation

5.
Westfalia UK Ltd., a company incorporated in England and Wales with company
number 05569242

6.
TeIJs Holding B.V., a Dutch private limited liability company

7.
TeIJS B.V., a Dutch private limited liability company

8.
Terwa Holding B.V., a Dutch private limited liability company

9.
Terwa Innovation B.V., a Dutch private limited liability company

10.
Terwa Investors B.V., a Dutch private limited liability company

11.
Horizon Euro Finance LLC, a Delaware limited liability company

12.
Henrichs Beteiligungsgesellschaft mbH, a limited liability company incorporated
under

German law


14